--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”), effective the 5th day of October,
2009 (the “Effective Date”), by and between Tyson Foods, Inc., a Delaware
corporation (“Company”), and any of its subsidiaries and affiliates (hereinafter
collectively referred to as “Employer”), and Craig Hart, Persn XXXXXX
(hereinafter referred to as “Employee”).


WITNESSETH:
WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and
WHEREAS, Employee, by virtue of Employee’s employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Employee could do substantial business harm to Employer; and
WHEREAS, Employer has advised Employee that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Employee acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;
NOW, THEREFORE, Employer and Employee, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:
1.           Duties.  Employee shall perform the duties of SVP Controller & CAO
or shall serve in such other capacity and with such other duties for Employer as
Employer shall from time to time prescribe.  Employee shall perform all such
duties with diligence and thoroughness.  Employee shall be subject to and comply
with all rules, policies, procedures, supervision and direction of Employer in
all matters related to the performance of Employee’s duties.
2.           Term of Employment.  The term of employment hereunder shall be for
a period of three (3) years, commencing on the Effective Date and terminating on
the third anniversary of the Effective Date, unless terminated prior thereto in
accordance with the provisions of this Agreement (the period from the Effective
Date to the earlier of the third anniversary of the Effective Date or any
earlier termination of employment is referred to herein as the “Period of
Employment”).  Notwithstanding the expiration of the Period of Employment,
regardless of the reason, and in addition to other obligations that survive the
Period of Employment, the obligations of Employee under Sections 8 (b), (c),
(d), (e), (f), (g), (h), and (i) shall continue in effect after the Period of
Employment for the time periods specified in these sections.
3.           Compensation.  For the services to be performed hereunder, Employee
shall be compensated by Employer during the Period of Employment at the rate of
not less than Two hundred ninety-five thousand dollars and 00/100 ($295,000.00)
per year payable in accordance with Employer’s payroll practices, and in
addition may receive awards under Employer’s annual bonus plan then in effect,
subject to the discretion of the senior management of Employer.  Such
compensation will be subject to review from time to time when salaries of other
officers and managers of Employer are reviewed for consideration of increases
thereof.
4.           Participation in Benefit Programs.  Employee shall be entitled to
participate in any benefit programs generally applicable to employees of
Employer adopted by Employer from time to time.  All expenses for which Employee
may be eligible for reimbursement and all in-kind benefits Employee may receive
pursuant to this Section 4 must be incurred by or provided to, as applicable,
the Employee during the Period of Employment for the Employee to be eligible for
the reimbursement or the in-kind benefit.  All taxable reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred, nor shall the amount of taxable,
reimbursable expenses incurred or in-kind benefits provided in one taxable year
affect the expenses eligible for reimbursement or the in-kind benefits provided,
as applicable, in any other taxable year.  The right to a taxable reimbursement
or an in-kind benefit under this Agreement will not be subject to liquidation or
exchange for another benefit.
5.           Limitation on Outside Activities.  Employee shall devote Employee’s
full employment energies, interest, abilities and time to the performance of
Employee’s obligations hereunder and shall not, without the written consent of
the Chief Executive Officer or the General Counsel of the Employer, render to
others any service of any kind or engage in any activity which conflicts or
interferes with the performance of Employee’s duties hereunder.
6.           Ownership of Employee’s Inventions.  All ideas, inventions, and
other developments or improvements conceived by Employee, alone or with others,
during Employee’s Period of Employment, whether or not during working hours, (i)
that are within the scope of the business operations of Employer, (ii) that were
developed at the direction of the Employer, or (iii) that relate to any of the
work or projects of the Employer, are the exclusive property of
Employer.  Employee agrees to assist Employer, at Employer’s expense, to obtain
patents on any such patentable ideas, inventions, and other developments, and
agrees to execute all documents necessary to obtain such patents in the name of
the Employer.
7.           Termination.
(a)           Voluntary Termination. Employee may terminate Employee’s
employment, including Employee’s retirement, pursuant to this Agreement at any
time by not less than ninety (90) days prior written notice to Employer.  Upon
receipt of such notice, Employer shall have the right, at its sole discretion,
to accelerate Employee’s date of termination at any time during said notice
period.  Employee shall not be entitled to any compensation from Employer for
any period beyond Employee’s actual date of termination, and Employee’s Stock
Options and Restricted Stock (each as hereinafter defined) shall be treated as
provided in the award agreements pursuant to which such rights were granted.
Employee shall not be entitled to a bonus for the fiscal year of the Employer in
which such termination occurs.
(b)           Involuntary Termination Without Cause.  Employer shall be
entitled, at its election and without Cause (as defined in Section 7(c)), to
terminate Employee’s employment pursuant to this Agreement upon written notice
to Employee.  Subject to the limitations of Section 7(e), upon a termination by
Employer without Cause pursuant to this Section 7(b), Employer shall continue to
pay Employee at Employee’s current base salary, paid in the manner provided in
Section 3 above, for a period commencing with the separation from service
(within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder, and which occurs on or after the effective date of the
termination), and continuing for a period of eighteen (18) months after the date
of the separation from service.  Employer shall treat Employee’s Stock Options
and Restricted Stock as provided in the award agreements pursuant to which such
equity rights were granted.  Employee shall not be entitled to any bonus for the
fiscal year of the Employer in which such termination by Employer occurs.
The Employee’s eligibility to receive benefits under this Section 7(b) shall be
conditioned upon (i) the Employee’s execution of a General Release and
Separation Agreement, and (ii) the General Release and Separation Agreement
becoming effective after the lapse of any permitted or required revocation
period without the associated  revocation rights being exercised by
Employee.  The obligation to continue base salary shall accrue from the date of
the termination by Employer and, if the release is signed and not revoked,
payments shall commence by the later of (1) the end of the revocation period
provided pursuant to the terms of the release agreement (but no later than the
sixtieth (60th) day following the Employee’s termination by Employer) or (2) the
effective date of the separation from service, with any accrued but unpaid base
salary continuation being paid on the date of the first payment.
(c)           Involuntary Termination With Cause.  Employer may, at its sole and
absolute discretion, terminate this Agreement and Employee’s Period of
Employment hereunder for Cause (defined below) without any payment, liability or
other obligation.  As used herein, the term "Cause" shall mean (i) willful
malfeasance or willful misconduct committed by Employee in connection with
Employee’s performance of Employee’s duties hereunder which results in damage or
injury to the Employer; (ii) gross negligence committed by Employee in
connection with the performance of Employee’s duties hereunder which results in
damage or injury to the Employer; (iii) any willful and material breach by
Employee of Section 8 of this Agreement, as determined in the Employer’s sole
discretion; or (iv) the conviction of Employee of a felony or job-related
misdemeanor.
(d)           Death or Incapacity.  If Employee is unable to perform Employee’s
duties pursuant to this Agreement by reason of Disability (defined below),
Employer may terminate Employee’s employment pursuant to this Agreement by
thirty (30) days written notice to Employee.  If Employee is unable to perform
Employee’s duties pursuant to this Agreement by reason of death, this Agreement
shall immediately terminate.  Employee’s Stock Options and Restricted Stock in
the event of a termination under this section shall be treated as provided in
the award agreements pursuant to which such equity rights were granted.  In the
event of Employee’s death or Disability, Employee, or Employee’s estate, as
applicable, shall receive a prorated bonus for the portion of time worked during
the fiscal year of the Employer in which termination under this Section 7(d)
occurs, based upon the bonus received by Employee during the immediately prior
fiscal year.  The prorated bonus amount shall be paid in a lump sum within
thirty (30) days following the date of the Employee’s death or determination of
Disability status, as applicable.  For purposes of this Section 7(d),
“Disability” means the Employee (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is
receiving income or replacement benefits for a period of not less than three (3)
months under an accidental or health plan covering employees of the Employer due
to any medically determinable mental or physical impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.  Any determination of the Employee’s disability
status under Section 7(d)(i) shall be supported by the written opinion of a
physician competent in the branch of medicine to which such disability relates.
(e)           Temporary Suspension or Limitation of Payments.
(i) Notwithstanding the foregoing, if the Employee is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code (and the
regulations thereunder) at the date of Employee’s separation from service, to
the extent that all or a portion of any payments due under Section 7 of this
Agreement (including, without limitation the payment of any salary continuation)
exceeds the amount, if any, that can be paid as separation pay that does not
constitute a deferral of compensation under Section 409A of the Internal Revenue
Code (and the regulations thereunder), or that otherwise can be paid without
resulting in a failure under Section 409A(a)(1) of the Internal Revenue Code,
payment shall be delayed until the later of six (6) months after the separation
from service or the date the payment would otherwise be made under Section 7. 
Any payments that are so delayed shall be paid in one lump sum during the
seventh month following the date of the Employee’s separation from service.
(ii) Notwithstanding the foregoing, if the total payments to be paid to the
Employee pursuant to Section 7, along with any other payments to the Employee by
the Employer, would result in the Employee being subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code, the Employer shall reduce
the aggregate payments to the largest amount which can be paid to the Employee
without triggering the excise tax, but only if and to the extent that such
reduction would result in the Employee retaining larger aggregate after-tax
payments.  The determination of the excise tax and the aggregate after-tax
payments to be received by the Employee will be made by the Employer.  If
payments are to be reduced, the payments made latest in time will be reduced
first and if payments are to be made at the same time, non-cash payments will be
reduced before cash payments.
8.           Additional Compensation, Confidential Information, Trade Secrets,
Limitations on Solicitation and Non-Compete Clause.
(a)           Employee shall receive, in addition to all regular compensation
for services as described in Section 3 of this Agreement, as additional
consideration for signing this Agreement and for agreeing to abide and be bound
by the terms, provisions and restrictions of this Section 8, the following:
(i)           An award of 13,392.8571 shares of Tyson Foods, Inc. Class A Common
Stock (“Common Stock”) subject to the terms and conditions of a restricted stock
agreement currently in use by the Employer for awards to employees generally
(referred to herein as “Restricted Stock”).
(ii)           During Employee’s Period of Employment, on grant dates to be
specified by Employer which Employer expects to be consistent with Employer’s
past practices for grants of options to employees generally, a grant of 21,200
options on each such grant date to purchase shares of Common Stock (referred to
herein as “Stock Options”), subject to the terms and conditions of the Tyson
Foods, Inc. 2000 Stock Incentive Plan or any subsequent equity plan adopted by
the Employer (“Stock Plan”), and the option grant agreement then in use on the
date of grant by the Employer for employees generally.
(b)           Employee recognizes that, as a result of Employee’s employment
with the Employer, Employee has had and will continue to have access to
confidential information in multiple forms, electronic or otherwise, and such
confidential information may include, but is not limited to, trade secrets;
proprietary information; intellectual property; other documents, data, and
information concerning methods, processes, controls, techniques, formulas,
production, distribution, purchasing, financial analysis, returns and reports;
information regarding other employees as further discussed in Section 8(f);
customer lists; supplier lists; vendor lists; and other sensitive information
and data regarding the customers, suppliers, vendors, services, sales, pricing,
and costs of Employer which is the property of and integral to the operations
and success of Employer.  Employee agrees to be bound by the provisions of this
Section 8, which Employee agrees and acknowledges to be reasonable and necessary
to protect legitimate and important business interests and concerns of Employer
regarding such confidential information.  Employee acknowledges that the
information referred to above has independent economic value from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or
use.  Employee further acknowledges that Employer has taken all reasonable steps
under the circumstances to maintain the secrecy and/or confidentiality of such
information.
(c)           Employee agrees that Employee will not divulge to any person, nor
use to the detriment of Employer, nor use in any business or process of
manufacture in Direct Competition (defined is Section 8(e)) with Employer, at
any time during Period of Employment or thereafter, any of the trade secrets
and/or other confidential information of the Employer, whether in electronic
form or otherwise, without first obtaining the express written permission of
Employer. A trade secret shall include any information maintained as
confidential and used by Employer in its business, including but not limited to
a formula, pattern, compilation, program, device, method, technique or process
that has value, actual or potential, from its confidentiality and from not being
readily ascertainable to others who could also obtain value from such
information.  For purposes of this Section 8, the compilation of information
used by Employer in its business shall include, without limitation, the identity
of customers and suppliers and information reflecting their interests,
preferences, credit-worthiness, likely receptivity to solicitation for
participation in various transactions and related information obtained during
the course of Employee’s employment with Employer.
(d)           Employee agrees that at the time of leaving the employ of
Employer, Employee will deliver to Employer, and not keep or deliver to anyone
else, any and all originals and copies, electronic or hard copy, of notebooks,
memoranda, documents, communications, and, in general, any and all materials
relating to the business of Employer, or constituting property of the
Employer.  Employee further agrees that Employee will not, directly or
indirectly, request or advise any customers or suppliers of Employer to
withdraw, curtail or cancel its business with Employer.
(e)           Employee agrees that during Employee’s Period of Employment and
for a period of one (1) year after the expiration of the Period of Employment
(it is expressly acknowledged that this clause is intended to survive the
expiration of the Period of Employment), Employee will not directly or
indirectly, in the United States, participate in any Position (defined below) in
any business in Direct Competition (defined below) with any business of the
Employer.  The term “Direct Competition,” as used in this section, shall mean
any business that directly competes against any line of business in which
Employee was actively engaged during Employee’s employment with the
Employer.  The term “Position,” as used in this section, includes a partner,
director, holder of more than 5% of the outstanding voting shares, principal,
executive, officer, manager or any employment or consulting position with an
entity in Direct Competition with Employer, where Employee performs any duties
which are substantially similar to those performed by the Employee during
Employee’s employment with Employer.  Employee acknowledges that a
“substantially similar” position shall include any employment or consulting
position with an entity in Direct Competition with Employer is one in which
Employee might be able to utilize the valuable, proprietary and confidential
information to which Employee was exposed during Employee’s employment with
Employer.  It is acknowledged and agreed that the scope of the clause as set
forth above is essential, because (i) a more restrictive definition of
“Position” (e.g. limiting it to the “same” position with a competitor) will
subject the Employer to serious, irreparable harm by allowing competitors to
describe positions in ways to evade the operation of this clause, and
substantially restrict the protection sought by Employer, and (ii) by allowing
the Employee to escape the application of this clause by accepting a position
designated as a “lesser” or “different” position with a competitor, the Employer
is unable to restrict the Employee from providing valuable information to such
competing entity to the harm of the Employer.
(f)           Employee recognizes that Employee possesses confidential
information about other employees of Employer relating to their education,
experience, skills, abilities, salary and benefits, and interpersonal
relationships with customers and suppliers of Employer.  Employee agrees that
during Employee’s Period of Employment hereunder, and for a period of three (3)
years after the expiration of the Period of Employment (it is expressly
acknowledged that this clause is intended to survive, if applicable, the
expiration of the Period of Employment), Employee shall not, directly or
indirectly, solicit or contact any employee or agent of Employer, with a view to
or for the purposes of inducing or encouraging such employee or agent to leave
the employ of Employer, for the purpose of being hired by Employee, any employer
affiliated with Employee, or any competitor of Employer.  Employee agrees that
Employee will not convey any such confidential information or trade secrets
about other employees to anyone.
(g)           Employee acknowledges that the restrictions contained in this
Section 8 are reasonable and necessary to protect Employer’s interest in this
Agreement and that any breach thereof will result in an irreparable injury to
Employer for which Employer has no adequate remedy at law.  Employee therefore
agrees that, in the event  Employee breaches any of the provisions contained in
this Section 8, Employer shall be authorized and entitled to seek from any court
of competent jurisdiction (i) a temporary restraining order, (ii) preliminary
and permanent injunctive relief,  (iii) an equitable accounting of all profits
or benefits arising out of such breach, (iv) direct, incidental and
consequential damages arising from such breach; and/or (v) all reasonable legal
fees and costs related to any actions taken by Employer to enforce Section 8.
(h)           Employer and Employee have attempted to specify a reasonable
period of time, a reasonable area and reasonable restrictions to which this
Section 8 shall apply.  Employer and Employee agree that if a court or
administrative body should subsequently determine that the terms of this Section
8 are greater than reasonably necessary to protect Employer’s interest, Employer
agrees to waive those terms which are found by a court or administrative body to
be greater than reasonably necessary to protect Employer’s interest and to
request that the court or administrative body reform this Agreement specifying a
reasonable period of time and such other reasonable restrictions as the court or
administrative body deems necessary.  Further, Employee agrees that Employer
shall have the right to amend or modify this Section 8 as necessary to comport
with the determination of any court or administrative body that such Section in
this or a similar agreement entered into by Employer with any other officer or
manager of Employer is greater than reasonably necessary to protect Employer’s
interest.
(i)           Employee further agrees that this Section 8, as well as Sections
11 and 12 relating to choice of law and forum for resolution, are integral parts
of this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(h) above, the Employer shall recover from Employee, and the court
shall award to the Employer, the consideration (or a pro-rata portion thereof to
the extent these provisions are enforced but the time frame is reduced beyond
that specified above) provided to and elected by Employee under the terms of
Section 8(a) above (or the monetary equivalent thereof), its cost and its
reasonable attorney’s fees.  Employee acknowledges that such award is not
intended as “liquidated damages” and is not exclusive to other remedies
available to Employer.  Instead such award is intended to ensure that Employee
is not unjustly enriched as a result of retaining contract benefits not earned
by Employee.
9.           Modification.  This Agreement contains all the terms and conditions
agreed upon by the parties hereto, and no other agreements, oral or otherwise,
regarding the subject matter of this Agreement shall be deemed to exist or bind
either of the parties hereto, except for any pre-employment confidentiality
agreement that may exist between the parties or any agreement or policy
specifically referenced herein.  This Agreement cannot be modified except by a
writing signed by both parties.
10.           Assignment.  This Agreement shall be binding upon Employee,
Employee’s heirs, executors and personal representatives and upon Employer, its
successors and assigns. Employee may not assign this Agreement, in whole or in
part, without first obtaining the written consent of the Chief Executive Officer
of Employer.
11.           Applicable Law.  Employee acknowledges that this Agreement is
performable at various locations throughout the United States and specifically
performable wholly or partly within the State of Delaware and consents to the
validity, interpretation, performance and enforcement of this Agreement being
governed by the internal laws of said State of Delaware, without giving effect
to the conflict of laws provisions thereof.
12.           Jurisdiction and Venue of Disputes.  The courts of Washington
County, Arkansas shall have exclusive jurisdiction and be the venue of all
disputes between the Employer and Employee, whether such disputes arise from
this Agreement or otherwise.  In addition, Employee expressly waives any right
Employee may have to sue or be sued in the county of Employee’s residence and
consents to venue in Washington County, Arkansas.
13.           Acceleration Upon a Change in Control.  Upon the occurrence of a
Change in Control (defined below) the Restricted Stock and Stock Options that
have been granted to Employee pursuant to award agreements from the Employer
under Section 8(a), or which have otherwise been previously granted to Employee
under an award agreement from the Employer; and which awards are unvested at the
time of the Change in Control, will vest sixty (60) days after the Change in
Control event occurs (unless vesting earlier pursuant to the terms of an award
agreement).  If the Employee is terminated by the Employer without Cause during
such sixty (60) day period, all of the unvested Restricted Stock and Stock
Options granted pursuant to such award agreements will vest on the date of
termination.  For purposes of this Agreement, the term "Change in Control" shall
have the same meaning as the term "Change in Control" as set forth in the Stock
Plan; provided, however, that a Change in Control shall not include any event as
a result of which one or more of the following persons or entities possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Employer or, if applicable, a successor entity: (a) Don Tyson; (b)
individuals related to Don Tyson by blood, marriage or adoption, or the estate
of any such individual; or (c) any entity (including, but not limited to, a
partnership, corporation, trust or limited liability company) in which one or
more individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of
such entity.  The Committee (as defined in the Stock Plan) shall have the sole
discretion to interpret the foregoing provisions of this paragraph.
14.           Severability.  If, for any reason, any one or more of the
provisions contained in this Agreement are held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.




EMPLOYEE ACKNOWLEDGES EMPLOYEE HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED
TO CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF EMPLOYEE’S CHOOSING BEFORE SIGNING.  EMPLOYEE FURTHER
ACKNOWLEDGES EMPLOYEE IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN.



   
/s/ Craig Hart
   
(Employee)
         
Corp
   
(Location)
         
10/05/09
   
(Date)
               
Tyson Foods, Inc.
 
By
Dennis Leatherby
 
Title
EVP & CFO




 
 

--------------------------------------------------------------------------------

 

TYSON FOODS, INC.
RESTRICTED STOCK AGREEMENT






THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
October 5, 2009 (the “Grant Date”), by and between TYSON FOODS, INC., a Delaware
corporation (the “Company”), and Craig Hart (the “Employee”) Personnel Number
XXXXXX.


Subject to the Additional Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Employee the restricted shares (“Restricted Shares”)
described below (the “Restricted Stock Grant”) pursuant to the Tyson Foods, Inc.
2000 Stock Incentive Plan (the “Stock Plan”) in consideration of the Employee’s
services to be rendered on behalf of the Company as contemplated by the terms of
Employee’s most current Employment Agreement with the Company (the “Employment
Agreement”).




 
A.
Grant Date:  October 5, 2009



 
B.
Restricted Shares: 13,392.8571 shares of the Company’s Class A common stock, par
value $.10 per share (“Common Stock”).



 
C.
Vesting Schedule:  The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Schedule 1.  The Restricted Shares which have become
vested pursuant to the Vesting Schedule are herein referred to as the “Vested
Restricted Shares.”





IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.





 
TYSON FOODS, INC.:
       
By:
/s/ Leland E. Tollett
 
Title:
Interim President & CEO








 
 

--------------------------------------------------------------------------------

 



ADDITIONAL TERMS AND CONDITIONS OF
TYSON FOODS, INC.
RESTRICTED STOCK AGREEMENT


1.           Restricted Shares Held in Stock Plan Name.  The Restricted Shares
shall be issued in the name of the Stock Plan and held for the account and
benefit of the Employee.  The Committee (as defined in the Stock Plan) shall
cause periodic statements of account to be delivered to the Employee, at such
time or times as the Committee may determine in its sole discretion, showing the
number of Restricted Shares held by the Stock Plan on behalf of the
Employee.  Subject to other Additional Terms and Conditions, and the terms of
the Employment Agreement, the Committee shall cause one or more certificates to
be delivered to the Employee as soon as administratively practicable following
the date that all or any portion of the Restricted Shares become Vested
Restricted Shares.


2.           Condition to Delivery of Vested Restricted Shares.


(a)           If Employee makes a timely election pursuant to Section 83(b) of
the Internal Revenue Code, as a condition to receiving the Vested Restricted
Shares Employee must deliver to the Company, within thirty (30) days of making
the election pursuant to said Section 83(b) as to all or any portion of the
Restricted Shares, either cash or a certified check payable to the Company in
the amount of all of the tax withholding obligations (whether federal, state or
local), imposed on the Company by reason of the making of an election pursuant
to said Section 83(b),


(b)           If the Employee does not make a timely election pursuant to
Section 83(b) of the Internal Revenue Code as to all of the Restricted Shares,
the Employee may notify the Company in writing, which notice must be received by
the Company at least thirty (30) days prior to the date Restricted Shares become
Vested Restricted Shares (or such later date as the Committee may permit), that
the Employee wishes to pay in cash all of the tax withholding obligations
(whether federal, state or local) imposed on the Company by reason of the
vesting of some or all of the Restricted Shares.  As a condition to receiving
the Vested Restricted Shares, Employee must deliver to the Company no later than
three (3) business days of the vesting either cash or a certified check payable
to the Company in the amount of all of the tax withholding obligations (whether
federal, state or local) imposed on the Company by reason of the vesting of the
Vested Restricted Shares to which the election applies.


(c)           If the Employee does not make a timely election pursuant to
Section 83(b) of the Internal Revenue Code as provided in Section 2(a), or
deliver a timely election to make a  supplemental payment with cash or by
certified check for tax withholding obligations as provided in Section 2(b) as
to all or a portion of the Vested Restricted Shares, Employee will be deemed to
have elected to have the actual number of Vested Restricted Shares reduced by
the smallest number of whole shares of Common Stock which, when multiplied by
the fair market value of the Common Stock, as determined by the Committee, on
the date of the vesting event is sufficient to satisfy the amount of the tax
withholding obligations imposed on the Company by reason of the vesting of the
such Vested Restricted Shares (the “Withholding Election”).  Employee
understands and agrees that Employee’s acceptance of this Restricted Stock Grant
will be deemed to be Employee’s election to make a Withholding Election pursuant
to this Section 2 and such other consistent terms and conditions prescribed by
the Committee.


(d)           The Committee reserves the right to give no effect to a
Withholding Election in which case the Employee will remain obligated as a
condition to receiving the Vested Restricted Shares to satisfy applicable tax
withholding obligations with cash or by a certified check in the manner provided
by the Committee.  If the Committee elects not to give effect to the Withholding
Election, it shall provide the Employee with written notice reasonably in
advance of the applicable vesting event.


3.           Rights as Stockholder.  Employee, or his permitted transferee under
Section 4(d) below, shall have no rights as a stockholder with respect to the
Restricted Shares until a stock certificate for the shares is issued in the name
of the Stock Plan on the Employee’s behalf.  Once any such stock certificate is
issued and during the period that the Stock Plan holds the Restricted Shares,
Employee shall be entitled to all rights associated with the ownership of shares
of Common Stock not so held, except as follows: (a) if additional shares of
Common Stock become issuable to Employee with respect to Restricted Shares due
to an event described in Section 6 below, any stock certificate representing
such shares shall be issued in the name of the Stock Plan and delivered to the
Committee or its representative and those shares of Common Stock shall be
treated as additional Restricted Shares and shall be subject to forfeiture to
the same extent as the shares of Restricted Shares to which they relate; (b) if
cash dividends are paid on any shares of Common Stock subject to the terms of
this Agreement, those dividends shall be reinvested in shares of Common Stock
and any stock certificate representing such shares shall be issued in the name
of the Stock Plan and delivered to the Committee or its representative and those
shares of Common Stock shall be treated as additional Restricted Shares and
shall be subject to forfeiture to the same extent as any other Restricted
Shares; and (c) Employee shall have no rights inconsistent with the terms of
this Agreement, such as the restrictions on transfer described in Section 4
below.  Employee shall be entitled to vote all Restricted Shares following
issuance of the stock certificate representing those shares.


4.           Vesting, Forfeiture and Restrictions on Transfer of Restricted
Shares.


(a)           Generally.  Those Restricted Shares which have become Vested
Restricted Shares pursuant to the Vesting Schedule shall be considered as fully
earned by the Employee, subject to the further provisions of this Section 4 and
any provisions of the Employment Agreement, as applicable, and the Company shall
deliver certificates to the Employee as soon as administratively practicable
following the Vesting Date or other vesting event and the payment of any
required taxes pursuant to the terms of Section 2.  Any Restricted Shares which
do not become Vested Restricted Shares in accordance with the Vesting Schedule
or the provisions of this Section 4 as of the Employee’s Termination of
Employment (as defined in the Stock Plan) with the Company and/or its affiliates
will be forfeited back to the Company.


(b)           Forfeitures upon Termination of Employment.


(i)           Termination by Employee.  Except as provided in Sections 4(b)(iii)
and (iv), upon a Termination of Employment prior to the Vesting Date effected by
the Employee for any reason all Restricted Shares shall be forfeited as of the
effective date of such Termination of Employment.


(ii)           Termination by Company Other Than for Cause.  Upon a Termination
of Employment prior to the Vesting Date effected by the Company for any reason
other than Cause (as described in Section 4(b)(v)), upon the Employee’s
execution of a Separation Agreement and General Release in favor of the Company
after the date of termination the Employee shall become vested in the following
number of Restricted Shares:
(A)  
If less than one-third (1/3) of the period between the Grant Date and the
Vesting Date shown on Schedule 1 has elapsed all the Restricted Shares will be
forfeited;

(B)  
If at least one-third (1/3) but less than two-thirds (2/3s) of the period
between the Grant Date and the Vesting Date shown on Schedule 1 has elapsed the
number of Restricted Shares that become Vested Restricted Shares pursuant to
this Section 4(b)(ii)(B) shall be the number that bears the same relation to all
Restricted Shares as (1) the number of full calendar months elapsed from the
Grant Date to the last date of Employee’s employment bears to (2) the number of
full calendar months between the Grant Date and the Vesting Date, and the
remaining Restricted Shares shall be forfeited; and

(C)  
If at least two-thirds (2/3s) of the period between the Grant Date and Vesting
Date has elapsed, all of the Restricted Shares shall fully vest and become
Vested Restricted Shares.

The Vested Restricted Shares shall be delivered within thirty (30) days from the
date of the Employee’s execution of a Separation Agreement and General Release
in favor of the Company.  Notwithstanding the foregoing provisions of this
Section 4(b)(ii), if the Employee refuses to sign, or elects to revoke during
any permitted revocation period, the Separation Agreement and General Release,
then the vesting of any Restricted Shares pursuant to this Section 4(b)(ii)
shall not occur and all Restricted Shares shall be forfeited.


(iii)           Retirement.  Upon the Employee’s voluntary Termination of
Employment prior to the Vesting Date on or after attaining age 62, (A) if the
last date of Employee’s employment is twelve (12) months or less from the Grant
Date, all Restricted Shares shall be forfeited; or (B) if the last date of
Employee’s employment is at least twelve (12) months and one day from the Grant
Date, all of the Restricted Shares shall vest and become Vested Restricted
Shares.  The Restricted Shares that vest in accordance with Clause (B) of this
Section 4(b)(iii) shall become Vested Restricted Shares as of the last date of
Employee’s employment .  Vested Restricted Shares shall be delivered within
thirty (30) days after the vesting event.


(iv)           Death or Disability.  Upon the Employee’s Termination of
Employment prior to the Vesting Date due to death or disability, all of the
Restricted Shares shall vest and become Vested Restricted Shares on the last
date of Employee’s employment.  Vested Restricted Shares shall be delivered
within thirty (30) days after the vesting event.


(v)           Termination by Company for Cause.  Upon a Termination of
Employment prior to the Vesting Date effected by the Company for Cause (as
defined in Employment Agreement), all Restricted Shares shall be forfeited as of
the effective date of such termination of employment.


(c)           Certain Breaches of Employment Agreement. Notwithstanding anything
to the contrary herein, if, at any time, the Company determines that the
Employee has breached any of the terms, provisions and restrictions imposed upon
Employee under the Employment Agreement, all of the Restricted Shares, including
any Restricted Shares that have become Vested Restricted Shares, shall be
forfeited.  Such forfeiture shall occur without limiting the Company’s other
rights and remedies available under the Employment Agreement.


(d)           Restrictions on Transfer of Restricted Shares.  Employee shall
effect no disposition of Restricted Shares prior to the date that an
unrestricted certificate for Vested Restricted Shares in his name is delivered
to him by the Committee; provided, however, that this provision shall not
preclude a transfer by will or the laws of descent and distribution in the event
of the death of the Employee.


(e)           Legends.  Employee agrees that the Company may endorse any
certificates for Restricted Shares or Vested Restricted Shares with such legends
to reflect the restrictions provided for herein or otherwise required by
applicable federal or state securities laws.  The Company need not register a
transfer of the Restricted Shares and may also instruct its transfer agent not
to register the transfer of the Restricted Shares unless the conditions
specified in any legends are satisfied.


5.           Removal of Legend and Transfer Restrictions.  Any restrictive
legends and any related stop transfer instructions may be removed at the
direction of the Committee and the Company shall issue necessary replacement
certificates without that portion of the legend to the Employee as of the date
that the Committee determines that such legend(s) and/or instructions are no
longer applicable.


6.           Change in Capitalization.


(a)           The number and kind of Restricted Shares shall be proportionately
adjusted to reflect a merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend (in excess of two percent (2%)) or
other change in the capital structure of the Company in accordance with the
terms of the Stock Plan. All adjustments made by the Committee under this
Section shall be final, binding, and conclusive upon all parties.


(b)           The existence of the Stock Plan and the Restricted Stock Grant
shall not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.


7.           Governing Laws.  This Agreement shall be construed, administered
and enforced according to the laws of the State of Delaware.


8.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


9.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed recipient at the last known address of the
recipient.  Any party may designate any other address to which notices shall be
sent by giving notice of the address to the other parties in the same manner as
provided herein.


10.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal, or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.


11.           Entire Agreement.  Subject to the terms and conditions of the
Stock Plan, and the applicable provisions of the Employment Agreement, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter.  In the event of any conflict between the
provisions of the Stock Plan and the terms of this Agreement, the provisions of
the Stock Plan will control.  The Restricted Stock Grant has been made pursuant
to the Stock Plan and an administrative record is maintained by the Committee
indicating under which plan the Restricted Stock Grant is authorized.


12.           Violation.  Any disposition of the Restricted Shares or any
portion thereof shall be a violation of the terms of this Agreement and shall be
void and without effect.


13.           Headings.  Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.


14.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.


15.           No Right to Continued Retention.  Neither the establishment of the
Stock Plan nor the award of Restricted Shares hereunder shall be construed as
giving Employee the right to a continued service relationship with the Company
or an affiliate.


16.           Definitions.  Any terms which are capitalized herein but not
defined herein shall have the meaning set forth in the Stock Plan.





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO TYSON FOODS, INC.
RESTRICTED STOCK GRANT


Vesting Schedule


A.
Provided that the Employee continues to be employed by the Company or any
affiliate on the applicable Vesting Date described in this Part A, the
Restricted Shares shall become Vested Restricted Shares as follows:



Percentage of Shares
 
Which are Vested Restricted Shares
Vesting Date
   
100%
October 5, 2012



Notwithstanding the foregoing, the events described in Sections 4(b)(ii), (iii)
and (iv) of the Additional Terms and Conditions to the Agreement, and the change
of control provisions of the Employment Agreement, provide for accelerated
vesting of all or a portion of the Restricted Shares to the extent and in the
manner described by such provisions.  Except as otherwise provided in Sections
4(b)(ii), (iii) or (iv) of the Additional Terms and Conditions to the Agreement,
and the change of control provisions of the Employment Agreement, all Restricted
Shares shall be forfeited if the Employee experiences a Termination of
Employment prior to the Vesting Date.


B.
The provisions of this Vesting Schedule are subject to, and limited by, all
applicable provisions of the Agreement






